GILBERT, J.
I reluctantly concur. Here appellants’ wages were effectively reduced 34 to 41 percent. The trial court made the lugubrious observation that the wage cuts here were catastrophic, were almost starvation wages, and put the workers in “an impossible situation.” The trial court’s reflection led him to perceptively conclude that the employees had no option but to leave.
Our Supreme Court in Bunny’s Waffle Shop v. Cal. Emp. Com. (1944) 24 Cal.2d 735, 743 [151 P.2d 224], stated: “A substantial reduction in earnings is generally regarded as good cause for leaving employment . . . .” In Bunny’s, the court endorsed the California Employment Commission’s finding that a 25 percent cut imposed upon a single worker would give him good cause for leaving his work.
When the reduction is as drastic as it was here, the employees’ leaving work amounts to an involuntary act. Once the leaving is involuntary, the existence of a trade dispute should be immaterial. Bunny’s, however, also states that “[h]ad claimants in the present case left their work because of the trade dispute, the merits of the controversy would be immaterial and there would be no occasion to inquire whether they had good cause for leaving. [Citations.]” (Bunny’s Waffle Shop v. Cal. Emp. Com., supra, 24 Cal.2d at pp. 742-743.)
Because substantial evidence supports the finding that the employees left work because of the picket line, we must necessarily find the employees left work because of a trade dispute. The existence of good cause for leaving because of the drastic wage reduction is immaterial. (Bunny’s Waffle Shop v. Cal. Emp. Com., supra, 24 Cal.2d at p. 742.) Had there been no picket line, it is unlikely the leaving would have been found to be connected to a trade dispute.
In such a case, the worker who attempts to go to work despite drastic wage reductions, and who thereby postpones or avoids collecting unemployment benefits or state aid, is penalized if he or she leaves when a picket line is formed. On the other hand, the employee who immediately leaves work *1395because of a drastic wage reduction before a picket line is ever called may still be able to collect unemployment benefits. This is both unjust and illogical.
I would like to see a change in the law so that when there is a drastic reduction in wages, an inquiry into the existence and nature of a trade dispute would not be necessary. Such a result is reasonable when a drastic wage reduction amounts to a lockout. (See McKinley v. California Emp. etc. Com. (1949) 34 Cal.2d 239, 243 [209 P.2d 602].)
California should adopt the reasoning of the court in Sunstar Foods, Inc. v. Uhlendorf (Minn. 1981) 310 N.W.2d 80, which held that when wages are cut more than 20 percent, the terms of employment become so unreasonable that the employees have no choice but to leave work. An employee whose wages are drastically reduced may find a picket line to be the straw that breaks the camel’s back. An employer should not be able to use the excuse of a trade dispute to prevent such an employee from collecting unemployment insurance benefits.
To pay unemployment compensation to an employee whose wages are so drastically reduced that he is put at the poverty level, does not violate the policy of neutrality by the state in trade disputes. In such a case, it should be the trade dispute that is immaterial rather than an inquiry into whether the employee had good cause for leaving work.
It is disingenuous to say that the state is subsidizing a party to a trade dispute when it pays unemployment compensation to a worker who, in essence, is locked out of his employment.